Name: Commission Regulation (EEC) No 4131/86 of 23 December 1986 amending the Annexes to Council Regulation (EEC) No 182/86 and Regulation (EEC) No 3714/85 in so far as concerns imports of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 383 / 10 Official Journal of the European Communities 31 . 12 . 86 COMMISSION REGULATION (EEC) No 4131 / 86 of 23 December 1986 amending the Annexes to Council Regulation (EEC) No 182 / 86 and Regulation (EEC) No 3714 / 85 in so far as concerns imports of certain textile products originating in the People's Republic of China adapted to include the regional quantitative limits allocated to Spain and Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 2072 / 84 of 29 June 1984 on common rules for imports of certain textile products originating in China (*), as last amended by Regulation (EEC) No 4130 / 86 ( 2 ), and in particular Article 18 thereof, Having regard to Council Regulation (EEC ) No 182 / 86 of 14 January 1986 making the importation into Spain and Portugal of textile products originating in certain third countries subject to quantitative limits ( 3 ), and in particular Article 3 thereof, Article 1 Regulation (EEC ) No 182 / 86 is hereby amended as follows : ( a ) the reference to China in Annex II is deleted ; ( b ) the quantitative limits for China is deleted from Annex III . Article 2 Annex A to Regulation (EEC) No 3714 / 85 is amended in accordance with the Annex to this Regulation . Whereas , pursuant to Articles 183 and 370 of the Act of Accession of Spain and Portugal , the Community negotiated a protocol adapting the Agreement between the Community and China on trade in textile products ; Whereas the Annexes to Regulation (EEC ) No 182 / 86 should therefore be amended ; Whereas the breakdown for 1986 published in Annex A of Commission Regulation ( EEC) No 3714 / 85 ( 4 ) should be Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1986 . For the Commission Willy DE CLERCQ Vice-President (') OJ No L 198 , 27 . 7 . 1984 , p. 1 . ( 2 ) See page 1 of this Official Journal . ( 3 ) OJ No L 26 , 31 . 1 . 1986 , p . 1 . (&lt;) OJ No L 357 , 31 . 12 . 1985 , p . 1 . 31 . 12 . 86 Official Journal of the European Communities No L 383 / 11 ANNEX QUANTITATIVE LIMITS FOR 1986 GROUP 1A Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber states Units Quantitative limits from 1 January to 31 December 1986 1 55.05 55.05-13 , 19 , 21 , 25 , 27 , 29 , 33 , 35 , 37 , 41 , 45 , 46 , 48 , 51 , 53 , 55 , 57 , 61 , 65 , 67 , 69 , 72 , 78 , 81 , 83 , 85 , 87 Cotton yarn , not put up for retail sale China E P EEC tonnes 115 40 2 938 2 55.09 55.09-03 , 04 , 05 , 06 , 07 , 08 , 09 , 10 , 11 , 12 , 13 , 14 , 15 , 16 , 17 , 19 , 21 , 29 , 32 , 34 , 35 , 37 , 38 , 39 , 41 , 49 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 68 , 69 , 70 , 71 , 73 , 75 , 76 , 77 , 78 , 79 , 80 , 81 , 82 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 Other woven fabrics of cotton : Woven fabrics of cotton , other than gauze , terry fabrics , narrow woven fabrics , pile fabrics , che ­ nille fabrics , tulle and other net fabrics : China E P EEC V ) tonnes 125 75 20 805 2 a ) 55.09-06 , 07 , 08 , 09 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 70 , 71 , 73 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 a ) Of which other than unblea ­ ched of bleached China E P tonnes 13 8 3 56.07 A 56.07-01 , 04 , 05 , 07 , 08 , 10 , 12 , 15 , 19 , 20 , 22 , 25 , 29 , 30 , 31 , 35 , 38 , 39 , 40 , 41 , 43 , 45 , 46 , 47 , 49 Woven fabrics of man-made fibres ( discontinuous or waste ): A. Of synthetic textile fibres : Woven fabrics of synthetic fib ­ res ( discontinuous or waste ) other than narrow woven fab ­ rics , pile fabrics ( including terry fabrics and chenille fabrics China E P EEC (') tonnes 75 75 3 996 (') See Appendix . No L 383 / 12 Official Journal of the European Communities 31 . 12 . 86 Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber states Units Quantitative limits from 1 January to 31 December 1986 3 a ) 56.07-01 , 05 , 07 , 08 , 12 , 15 , 19 , 22 , 25 , 29 , 31 , 35 , 38 , 40 , 41 , 43 , 46 , 47 , 49 a ) Of which other than unblea ­ ched or bleached China E P tonnes 8 8 No L 383 / 1331 . 12 . 86 Official Journal of the European Communities GROUP I B Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 4 60.04 B I II a ) b ) c ) IV b ) 1 aa ) dd ) 2 ee ) d ) 1 aa ) dd ) 2 dd ) 60.04-19 , 20 , 22 , 23 , 24 , 26 , 41 , 50 , 58 , 71 , 79 , 89 Under garments , knitted or crocheted , not elastic or rubberized : Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers , undervests and the like , knitted or crocheted , not elastic or rubberized , other than babies' garments , of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers , of regenerated textile fibres , other than babies' garments China E P EEC 1 000 pieces 150 17 6 116 5 60.05 A la ) II b)4 bb ) 11 aaa ) bbb ) ccc ) ddd ) eee ) 22 bbb ) ccc ) ddd ) eee ) fff ) 60.05-01 , 31 , 33 , 34 , 35 , 36 , 39 , 40 , 41 , 42 , 43 Outer garments and other articles , knitted or crocheted , not elastic or rubberized A. Outer garments and clothing accessories : Jerseys , pullovers , slip-overs , waistcoats , twinsets , cardi ­ gans , bed jackets and jumpers , knitted or crocheted , not elastic or rubberized , of wool , of cotton or of man-made textile fibres China E P EEC 1 000 pieces 85 14 6 048 6 61,01 B Vd ) 1 2 3 e ) 1 2 3 61.02 B II e ) 6 aa ) bb ) cc ) 61.01-62 , 64 , 66 , 72 , 74 , 76 61.02-66 , 68 , 72 Men's and boy's outer garments : Women's , girls' and infants' outer garments : B. Other : Men's and boys' woven breeches , shorts and trousers ( including slacks ); women's , girls ' and infants ' woven trousers and slacks , of wool , of cotton or of man-made textile fibres China E P EEC 1 000 pieces 120 20 7 746 No L 383 / 14 Official Journal of the European Communities 31 . 12 . 86 Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 7 60.05 A II b ) 4 aa ) 22 33 44 55 61.02 B II e ) 7 bb ) cc ) dd ) 60.05-22 , 23 , 24 , 25 61.02-78 , 82 , 84 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's , girls' and infants' outer garments : B. Other : Blouses and shirt-blouses , knitted , crocheted ( not elastic or rubberized ), or woven , for women , girls and infants , of wool , of cotton or ofman-made textile fibres China E P EEC 1 000 pieces 40 10 1 871 8 61.03 A 61.03-11 , 15 , 19 Men's and boys' under garments , including collars , shirt fronts and cuffs : Men's and boys ' shirts , woven , of wool , of cotton or of man-made textile fibres China E P EEC 1 000 pieces 120 17 7 555 No L 383 / 1531 . 12 . 86 Official Journal of the European Communities GROUP II A Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 9 55.08 62.02 B III a ) 1 55.08-10 , 30 , 50 , 80 62.02-71 Terry towelling and similar terry fabrics of cotton Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics China E P EEC tonnes 27 5 3 043 20 62.02 B I a ) c ) 62.02-12 , 13 , 19 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen , woven China E P EEC tonnes / 23 56.05 B 56.05-51 , 55 , 61 , 65 , 71 , 75 , 81 , 85 , 91 , 95 , 99 Yarn of man-made fibres ( discontinuous or waste ), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste regenerated fibres , not put up for retail sale China E P EEC tonnes 65 12 5 479 32 ex 58.04 58.04-07 , 11 , 15 , 18 , 41 , 43 , 45 , 61 , 63 , 67 , 69 , 71 , 75 , 77 , 78 Woven pile fabrics and chenille fabrics ( other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ): Woven pile fabrics and chenille fabrics ( other than terry fabrics of cotton and narrow woven fabrics ), of wool , of cotton or of man-made textile fibres China E P EEC tonnes 18 14 2 564 (') See Appendix . No L 383 / 16 Official Journal of the European Communities 31 . 12 . 86 Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 39 62.02 B II a ) c ) III a ) 2 c ) 62.02-40 , 42 , 44 , 46 , 51 , 59 , 65 , 72 , 74 , 77 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven table linen , toilet and kitchen linen , other than of cotton terry fabric China (') E P EEC tonnes 200 21 4 620 0 ) See Appendix . 31 . 12 . 86 Official Journal of the European Communities No L 383 / 17 GROUP II B Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 12 60.03 A B I II b ) C D 60.03-11 , 19 , 20 , 27 , 30 , 90 Stockings , under stockings , socks , ankle-socks , sockettes and the like , knitted or crocheted , not clastic or rubberized : Other than women's stockings of synthetic textile fibres China E P EEC 1 000 pairs 250 65 10 698 18 61.03 B C 61.03-51 , 55 , 59 , 81 , 85 , 89 Men's and boys' under garments , including collars , shirt fronts and cuffs : Men's and boys' woven under garments other than shirts , of wool , of cotton or of man-made textile fibres China E P EEC tonnes 14 5 576 19 61.05 A C 61.05-10 , 99 Handkerchiefs China E P EEC 1 000 pieces 800 75 61 012 21 61.01 B IV 61.02 B II d ) 61.01-29 , 31 , 32 61.02-25 , 26 , 28 Men's and boys' outer garments : Women's , girls' and infants' outer garments : B. Other : Parkas ; anoraks , windcheaters , waister jackets and the like , woven , of wool , of cotton or of man-made textile fibres China E P EEC 1 000 pieces 125 25 4 736 26 60.05 A II b ) 4 cc ) 11 22 33 44 61.02 B II e ) 4 bb ) cc ) dd ) ee ) 60.05-45 , 46 , 47 , 48 61.02-48 , 52 , 53 , 54 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Women's , girls' and infants' outer garments : B. Other : Women's , girls' and infants' ( other than babies ') woven and knitted or crocheted dresses , of wool , of cotton or of man-made textile fibres China E P EEC 1 000 pieces 88 20 2 557 No L 383 / 18 Official Journal of the European Communities 31 . 12 . 86 Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 73 60.05 A II b ) 3 60.05-16 , 17 , 19 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted fabric , not elastic or rubberized , of wool , of cotton or of man-made textile fibres China E P EEC 1 000 pieces 35 10 1 620 76 61.01 B I 61.02 B II a ) 61.01-13 , 15 , 17 , 19 61.02-12 , 14 Men's and boys' outer garments : Women's , girls ' and infants ' outer garments : B. Other : Men's and boy's woven industrial and occupational clothing ; women's , girls' and infants ' woven aprons , smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use ), of wool , of cotton or of man-made textile fibres China E P EEC tonnes 35 8 2 571 GROUP III A Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 37 56.07 B 56.07-50 , 51 , 55 , 56 , 59 , 60 , 61 , 65 , 67 , 68 , 69 , 70 , 71 , 72 , 73 , 74 , 77 , 78 , 82 , 83 , 84 , 87 56.07-50 , 55 , 56 , 59 , 61 , 65 , 67 , 69 , 70 , 71 , 73 , 74 , 77 , 78 , 83 , 84 , 87 Woven fabrics of man-made fibres ( discontinuous or waste ): B. Of regenerated textile fibres : Woven fabrics of regenerated textile fibres ( discontinuous or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics a ) Of which other than unbleached or bleached China China E P EEC E P tonnes tonnes 140 40 6 806 42 12 31 . 12 . 86 Official Journal of the European Communities No L 383 / 19 Appendix Category Supplier country Provisions 2 China Possibility of transfer to and from category 3 of up to 40 % of the category to which the transfer is made . 3 China Possibility of transfer with category 2 of up to 40 % of the category to which the transfer is made . 20 China See category 39 . 39 China The quantitative limits prescribed in the Annex include bed linen of category 20 . The following sub-limits for bed linen apply within the quantitative limits prescribed in the Annex for Spain : ( tonnes ) 1986 E 50